DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Crawford et al. (US 20180129656 A1) hereinafter referred to as Crawford.
Claim 1. A computer implemented method of training a user to perform a task, the method comprising: 
receiving task data from a user device (Crawford, [0016] encoded tag that is being scanned): 
identifying a task associated with the task data (Crawford, [0018] identifying at least one task in a task repository associated with the data associated with the encoded tag): 
querying a knowledgebase for data associated with the task (Crawford, [0031] a ‘guide’ which is a form of resource is needed and provided after a match); 
generating an AR pattern for training the user to perform the task; (Crawford, [0018] and [0035]) and transmitting the AR pattern to the user device. (Crawford, [0035])Claim 2. An augmented reality training system comprising: a computer device connected to a user device having a video camera and for receiving digital video data from the video camera (Crawford, [0048] and fig.5 #26 mobile computing devices are known to have video camera), the mobile computer device is further connected to a server (knowledgebase). Other limitations of claim 2 are essentially similar to the limitations of claim 1. Therefore, the rejection of claim 1 is applied to claim 2.

Claim 3 essentially recites the same limitations as claim 2. Therefore, the rejection of claim 2 is applied to claim 3. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is as follows:
US 20210373664 A1 A system assists a worker in performing manufacturing tasks involving one or more objects. The system comprises an augmented-reality display system, a task-state sensing system that determines a state of a manufacturing task, a physiological-state-sensing system that detects a physiological state of the worker, and an electronic processing system. The electronic processing system determines a guidance setting for the worker from their detected physiological state and determines assistance information to display to the worker based on the state of the manufacturing task and the determined guidance setting for the worker. The augmented-reality display system displays the determined assistance information to the worker in a controlled spatial relationship to the object(s).US 20220130272 A1 An electronic just-in-time learning and training system that is integrated into a user workflow to provide users with the knowledge they require to complete the tasks in the workflow and to provide meaningful and impactful training to users or advancement along a learning or training path. User tasks are matched to training modules in a training database to assist with completion of a task while a user profile tracks user training to deliver the most appropriate training modules. The system tracks completion of training modules to guide the user with training and advancement and to offer the user opportunities for additional certification and learning.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN MUSHAMBO whose telephone number is (571)270-3390. The examiner can normally be reached Monday-Friday (8:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571) 272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN MUSHAMBO/Primary Examiner, Art Unit 2674                                                                                                                                                                                                        11/19/2022